DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 01, 2022 and July 12, 2022 was filed after the mailing date of the Final Rejection on June 27, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Applicant’s call regarding the Final Rejection of June 27, 2022, directing the examiner to the inclusion of patent 11,186,885 in the terminal disclaimer filed May 18, 2022 is acknowledged.  The finality is vacated with this notice of allowance.  Claims 1-4 are pending, claim 1 is independent.

Allowable Subject Matter
Claims 1-4 are allowed.

The following is a statement of reasons for allowance: the closest prior art to the instantly claimed low-alloy high-strength seamless steel pipe is Miki (JP 2016/094649 A machine translation, originally of record in the IDS dated June 22, 2020) hereinafter Miki (original of record in the Non-Final Rejection dated May 28, 2021). Miki teaches a low alloy high strength seamless steel pipe suitable for oil wells ([0001]) with a yield strength of 758-862 MPa ([0023]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), with a chemical composition (mass%) as described in the table below, and having oxide (nonmetallic) inclusions of Al2O3, MGO, CaO with diameters of 5 micron or more ([0018]).  Miki does not specifically teach the inclusions satisfying the composition ratios represented by formulas 1 and 2 is 10 or less per 100 mm2 and those satisfying the composition ratios represented by formulas 3 and 4 is 30 or less per 100 mm2 ((1): (CaO)/(Al2O3) ≤ 0.25; (2) 1.0 ≤ (Al2O3)/(MgO) ≤ 9.0; (3): (CaO)/ (Al2O3) ≥ 2.33; (4): (CaO)/(MgO) ≥ 1.0).  

Table
Element
Claimed (mass%)
[0042]; [0018] (mass%)+
C
0.25-0.50
0.15-0.50
Si
0.01-0.40
0.10-1.00
Mn
0.3-1.5
0.30-1.00
P
≤ 0.010
≤ 0.010
S
≤ 0.001
≤ 0.0010
O
≤ 0.0015

Al
0.015-0.080
0.010-0.100
Cu
0.02-0.09
0.03-0.20 preferably
Cr
0.5-0.8
0.10-1.70
Mo
0.5-1.3
0.40-1.10
Nb
0.005-0.05
0.010-0.80
B
0.0005-0.0040
0.0005-0.0030
Ca
0.0010-0.0020
≤ 0.0010
Mg
≤ 0.001
≤ 0.0005
N
≤ 0.005
≤ 0.0050
Fe & incidental impurities
Balance
Balance
One or more of V
W
Ta
0.02-0.3
0.03-0.2
0.03-0.3
0.010-0.120
One or more of Ti
Zr
0.003-0.10
0.003-0.10
0.005-0.040


+The compositional proportions disclosed by Miki overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Miki, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I). 

Response to Arguments
The terminal disclaimer filed May 18, 2022 obviates the double patenting rejections over applications 16/957,738 and 16/956,800, and patent 11,186,885.  
  
Terminal Disclaimer
The terminal disclaimer filed on May 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/957,738, 16/956,800 and US 11,186,885 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784